Opinion by
Kincheloe, J.
It appeared that the importer consulted the appraiser before he made the entry. The entered value was advanced, which was sustained on appeal to reappraisement. It was found from the evidence that the petitioner honestly believed that he had entered the merchandise at the .true value. On the authority of Syndicate Trading Co. v. United States (13 Ct. Cust. Appls. 409, T. D. 41339) it was held that there was no intention to defraud the revenue or to conceal or misrepresent the facts. The petition was therefore granted.